Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.                
Response to Amendment
3.	Applicant’s amendments filed 11/10/2021 to the claims are accepted. In this amendment, claims 1, 13-16, and 18-19 have been amended and claims 2, 8 and 11-12 have been canceled.  In response, the Markush group and 112 rejections have been withdrawn
Response to Argument
4.	The response based on Applicant’s arguments filed on 11/10/2021 regarding the prior have been fully considered, but they are moot in view of new ground of rejection as demonstrated more fully below.
	Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 3-7, 9-10, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 The recitation in claims 1, 15, and 18, “wherein the plurality of concentric downhole elements includes a pipe” is indefinite. It is unclear whether all of concentric downhole elements includes “in a pipe” OR one of concentric downhole elements includes “a pipe defect”? For purpose of examination it is interpreted “… includes in a pipe”
Further, “the downhole parameter including a three-dimensional defect shape of the plurality of concentric downhole elements” is indefinite. It is unclear whether the downhole parameter includes three-dimensional defect shape of all concentric downhole elements OR the downhole parameter includes three-dimensional defect shape of the concentric downhole element?
 Dependent claims are also rejected for the same reason as it respective parent claim.	 

7.	The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers


8.	Claim 20 is rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The recitation in claim 20 recites “wherein a representation of the defect is reproduced on a display screen” is not proper dependent claim. Although claim 20 depends on previous claim, claim 20 fails to specify further limitation of the subject matter of claim 19. In other words, claim 20 completely outside the scope of claim 19.  
 Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
AIA  Statement - 35 USC § 102 & 103  
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.        
Claim Rejections - 35 USC § 103
10. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
 Claims 1, 3-7, 9-10, and 13-20 are rejected under AIA  35 U.S.C. 103 as being obvious over Mishkhes et al, hereinafter Mishkhes (US 2017/0010382 – of record) in view of Donderici (US 2016/0109610).
As per Claim 1, Mishkhes teaches a method for taking measurements in a wellbore comprising: conducting a downhole operation having at least one downhole operational parameter (see [0003], [0005]), wherein the at least downhole operational parameter includes a drilling parameter, a logging parameter, a completion parameter, a production parameter, or a combination thereof (EM logging tool [0009], [0025]); 
lowering a downhole logging tool in the wellbore ( see [0029] lines 8-9 ); the downhole logging tool including an electromagnetic logging tool (see [0025] ); 
obtaining, via the electromagnetic logging tool, a plurality measurements of a downhole element (see [0002], [0029]), the downhole element including a plurality of concentric downhole elements ( EM tools provide circumferential readings of metal thickness loss across multiple casings considered “concentric downhole elements”, see Fig 6, [0001], [0030] ); wherein the plurality of concentric downhole elements includes a pipe (Fig 6, shows strings 610, 620, and 630 “concentric downhole elements” in a casing string 600);
processing the plurality of measurements to obtain a plurality of processed measurements ( Fig 2, steps 202-204, [0030]-[0032] ); 
generating a contour model based on the plurality of processed measurements (generates a nominal thickness value for each strings, Fig 6, [0030]), wherein the contour model includes a contour shape and a contour length associated with one or 
generating a visualization of the contour model ( e.g. touch screen, visual information, [0073], [0089]-[0090], e.g. Fig 4A-4B show metal loss curves ); and
adjusting the at least one downhole operational parameter based on the downhole parameter (remedial measures/actions for each class ( Fig 1, [0026], [0063]-[0064], [0066] ).  
Mishkhes does not explicitly teach determining a downhole parameter of the concentric downhole elements based on the contour model, the downhole parameter including a three-dimensional defect shape of the plurality of concentric downhole elements.
Donderici teaches determining a downhole parameter of the concentric downhole elements [0011] based on the contour model ( [0041], Figs 4, 6, 3D image), the downhole parameter including a three-dimensional defect shape of the plurality of concentric downhole elements (see [0057], [0060], features such as fractures, cracks, corrosion with different size, shape, depth, etc. see Fig 5, [0037]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Mishkhes to determine the downhole strings based on 3D defect as taught by Donderici that would provide a 3D image for visual inspection the acoustic logging, coring, etc. (Donderici, [0037]).  
As per Claim 3, Mishkhes in view of Donderici teaches the method of claim 1, Mishkhes further teaches comprising creating a visual representation based on the downhole parameter (display data on GUI, Figs 3-4, charts 410-440, [0073]).
As per Claim 4, Mishkhes in view of Donderici teaches the method of claim 1, Mishkhes does not teach the plurality of processed measurements include a depth-frequency domain; a time-frequency domain; a borehole azimuth-depth domain; and/or a depth-time domain. Donderici teaches a depth-frequency domain; a time-frequency domain; a borehole azimuth-depth domain; and/or a depth-time domain (a frequency domain operation, see [0033], [0045]).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Mishkhes providing EM sensing techniques and time-frequency domain techniques as taught by Donderici that would provide a complex domain with real and imaginary parts and can be obtained by analytical mapping from any of these domains (Donderici, [0033]). 
As per Claim 5, Mishkhes in view of Donderici teaches the method of claim 1, Mishkhes does not explicitly teach processing the plurality of measurements comprises subtracting a direct signal and/or a non-defected signal from a total signal. Donderici teaches subtracting a direct signal and/or a non-defected signal from a total signal (remove noise [0045], minimize input signal, [0046]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Mishkhes to subtract signal as taught by Donderici that would identify the corresponding relative position of the features and parameters to be extracted (Donderici, [0046]). 
As per Claim 6, Mishkhes in view of Donderici teaches the method of claim 1, Mishkhes does not explicitly teach comprising generating a visualization of the plurality of processed measurements in a spectrogram. Donderici teaches generating a 
	As per Claim 7, Mishkhes in view of Donderici teaches the method of claim 1, Mishkhes further teaches the contour model includes a contour width (a metal “thickness loss” value, [0002], or a loss in a cross-sectional oval shape, [0026], considered “width”).
As per Claim 9, Mishkhes in view of Donderici teaches the method of claim 1, Mishkhes further teaches calculating the contour model comprises applying a level set function (Figs 5A-5B, applying “the corrosion class” considered “a level set function”).  .  
As per Claim 10, Mishkhes in view of Donderici teaches the method of claim 1, Mishkhes further teaches the downhole element includes a pipe, a borehole, a formation, and/or a combination thereof (a pipe can be lowered into a wellbore, [0029]).  
As per Claim 12, Mishkhes in view of Donderici teaches the method of claim 1, Mishkhes further teaches the downhole element is includes a pipe (casing pipe, [0001]).   
As per Claim 13, Mishkhes in view of Donderici teaches the method of claim 1, Mishkhes further teaches the downhole parameter includes a pipe thickness, a metal 
As per Claim 14, Mishkhes teaches the method of claim 1, Mishkhes does not explicitly teach the downhole parameter of the pipe is defect, and a visualization of the defect is reproduced on a display screen.  Donderici discloses the downhole parameter of the pipe is defect, and a visualization of the defect is reproduced on a display screen (see [0047], defect features as shown in Fig 5). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Mishkhes to display the pipe defect as taught by Donderici that would provide a 3D image for visual inspection the acoustic logging, coring, etc. (Donderici, [0037]).   
As per Claims 15 and 18, Mishkhes teaches a downhole logging tool and a system comprising: 
a measuring device for making measurements of a downhole element, see [0001], wherein the measuring device includes an electromagnetic logging tool, see [0025], wherein the downhole element includes a plurality of concentric downhole elements (EM tools provide circumferential readings of metal thickness loss across multiple casings considered “concentric downhole elements”, Fig 6, [0001], [0030]); wherein the plurality of concentric downhole elements includes a pipe (Fig 6, shows strings 610, 620, and 630 “concentric downhole elements” in a casing string 600);
a computer-readable storage device having stored therein instruction which,
when executed by the processor, cause the processor to perform operations (see [0086]-[0087] ) comprising: 

processing the plurality of measurements to obtain a plurality of processed measurements ( Fig 5B, [0062]-[0063], [0067] ), 
generating a contour model based on the plurality of processed measurements (generates a nominal thickness value for each strings, Fig 6, [0030]), wherein the contour model includes a contour shape and a contour length associated with one or more attributes relevant to the plurality of concentric downhole elements (the curve based on the thickness loss of pipe considered “contour model”, [0033], [0039]); 
generating a visualization of the contour model ( the curve based on the thickness loss of pipe considered “contour model”, [0033], [0039] ); and 
adjusting at least one downhole operational parameter based on the parameter of the plurality of concentric downhole elements ( remedial measures/actions for each class ( Fig 1, [0026], [0063]-[0064], [0066] ). 
Mishkhes does not explicitly teach determining a downhole parameter of the concentric downhole elements based on the contour model, the downhole parameter including a three-dimensional defect shape of the plurality of concentric downhole elements.
Donderici teaches determining a downhole parameter of the concentric downhole elements [0011] based on the contour model ( [0041], Figs 4, 6, 3D image), the downhole parameter including a three-dimensional defect shape of the plurality of concentric downhole elements (see [0057], [0060], features such as fractures, cracks, corrosion with different size, shape, depth, etc. see Fig 5, [0037]).
 
As per Claims 16 and 19, Mishkhes in view of Donderici teaches the downhole logging tool and system of claims 15 and 18, Mishkhes further teaches the parameter includes a pipe thickness, a metal loss, a magnetic permeability, a conductivity, a defect, or a combination thereof ( [0002], [0029] ).  
As per Claim 17, Mishkhes in view of Donderici teaches the downhole logging tool of claim 15, Mishkhes further teaches the operations include transmission of the parameter to the surface for representation of the defect on a display screen (display data on GUI, Figs 3-4, charts 410-440, [0069]-[0073] ).  
As per Claim 20, Mishkhes in view of Donderici teaches the system of claim 19, Mishkhes does not explicitly teach wherein the downhole parameter of the pipe is defect, and a visualization of the defect is reproduced on a display screen.  Donderici discloses the downhole parameter of the pipe is defect, and a visualization of the defect is reproduced on a display screen (see [0047], defect features as shown in Fig 5). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Mishkhes to display the pipe defect as taught by Donderici that would provide a 3D image for visual inspection the acoustic logging, coring, etc. (Donderici, [0037]).  


	Conclusion	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863